Adams, Ch. J.
l vendor vendorMten • waiver oí. Where a vendor of real estate takes collateral security for the purchase money he 'thereby waives, presumptively, his vendor’s lien. Kendrick v. Eggleston, ante, 128. It is denied, however, that petition shows that the plaintiff took collateral security, because, while it is shown that he took a note signed by Starkey, yet it is averred that Starkey is irresponsible. The plaintiff relies upon Johnson v. McGrew et al., 42 Iowa, 555. But in that case the note alleged to constitute . security did not become the plaintiff’s property. In *347the case at bar the collateral security consists in the name of Starkey as surety, and no question is raised in regard to liability. The only question raised'is in regard to the value of Starkey’s name. Now we are not prepared to say that where the vendor of real estate takes as collateral security the note of an insolvent person he does not thereby waive his vendor’s lien. But in the case at bar it does not appear that Starkey was insolvent when the plaintiff took the note. Indeed it is shown that he failed about two years afterward. If the plaintiff waived his lien when he took the note, we do not think that it could be deemed to be reinstated by reason of the fact that afterwards Starkey became insolvent. Kendrick v. Eggleston, above cited. In our opinion the demurrer was properly sustained.
Affirmed.